DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent no. 4,458,863) in view of Legrand et al. (U.S. Patent no. 4,442,987).
Re claim 1, Smith discloses a system for installing and removing a propulsion unit on a pylon of an aircraft, said propulsion unit of the type comprising a nacelle and a turbojet engine (see Fig. 1), the nacelle extending longitudinally from front to rear along a longitudinal axis 52, the system comprising: a supporting structure adapted to support a thrust reverser device, the supporting structure extending longitudinally (see Fig. 1); a front suspension of the turbojet engine, the front linkage or suspension 70 carrying a front portion of the supporting structure and being removably fastened on a front portion of the pylon 14 via link 28 (see Fig. 1); and a rear linkage or suspension 40 carrying a rear portion of the supporting structure and being removably fastened on a rear portion of the pylon (see Fig.l), wherein the turbojet engine is removably linked on the pylon by the front linkage suspension 70 and rear linkage 
Note that the recitation of removably fastened and removably linked are very broad as any component part that is fastened or linked to another component part may be removed from the component part. Component parts, by definition, are not made as one unit and may be removed or separated from one another. In the instant case, the front suspension 70, which is fastened or linked to pylon 14, may be removed from the pylon 14 and the rear suspension 44, which is fastened or linked to pylon 14, may be removed from the pylon 14, because front suspension 70, pylon 14 and rear suspension 44 are not made as one unit. Further, note that the same argument applies to the front suspension link 28 and the aft suspension link 30a with respect to the front and rear suspensions respectively.
Smith does not disclose that the supporting structure includes a pair of spars extending from the front suspension to the rear suspension.
Legrand et al. disclose a system for installing and removing a propulsion unit on a pylon of an aircraft wherein the system comprises a supporting structure that includes a pair of spars extending from the front suspension to the rear suspension (see col. 3, lines 4-25 and Figs. 1, 1A and 2).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Smith to include a pair of spars extending from the front suspension to the rear suspension because Legrand et al. teach that such a predictable arrangement will result in a guidance device where friction ids reduced to a minimum during sliding (see col. 3, lines 10-12).
Re claim 7, Smith discloses that the supporting structure has a symmetrical design along a plane of symmetry passing through an axis 52 of the nacelle (see Fig. 2a).
Re claim 12, Smith discloses a turbojet engine nacelle equipped with at least one system for installing and removing a propulsion unit (see Fig. 1).
.
Claims 2-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent no. 4,458,863) in view of Legrand et al. (U.S. Patent no. 4,442,987) as applied to claim 1 above, and further in view of Boileau et al. (U.S. Patent no. 10, 190,538).
Re claim 2, Smith in view of Legrand et al. do not disclose that the supporting structure has a shape of a cradle comprising a first spar and a second spar extending longitudinally on either side of the pylon, each of said first and second spars carrying a device for slidingly guiding the movable cowl and the sliding cascade.
Boileau et al. disclose a system for installing and removing a propulsion unit on a pylon of an aircraft, said propulsion unit of the type comprising a nacelle and a turbojet engine wherein the system includes supporting a structure has a shape of a cradle comprising a first spar 6 and a second spar 6 extending longitudinally on either side of the pylon, each of said first and second spars 6 carrying a device for slidingly guiding the movable cowl (not shown) and the sliding cascade 3 (see Fig. 2).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to further modify Smith to include a cradle shaped structure comprising a first spar and a second spar extending longitudinally on either side of the pylon, each of said first and second spars carrying a device for slidingly guiding the movable cowl and the sliding cascade because Boileau et al teach that such a predictable arrangement will result in elimination of undesirables forces that cause misalignments of the translating cascades at their sliding connection (see col. 1, lines 58-60).
Re claim 3, Smith discloses that the device for slidingly guiding the movable cowl and the sliding cascade comprises: at least one first pair of tracks or rails 144 for guiding the cascade, the at least one first pair of rails comprising a first rail and a second rail which are arranged on either side of the pylon and are operable to provide the sliding of the thrust reverser cascade; and at least one second 
Re claim 4, Smith discloses that the first rail of the first pair of rails for guiding the cascade and the first rail of the second pair of rails for guiding the cowl are aligned on a common straight line, and the second rail of the first pair of rails for guiding the cascade and the second rail of the second pair of rails for guiding the cowl are aligned on the common straight line (see col. 7, lines 34-39 and Fig. 3).
Re claim 5, Boileau et al. disclose that the first spar 6 of the supporting structure comprises a first linking portion (un-numbered) delimited laterally by a first longitudinal edge extending in a vicinity of the pylon 2, and by a second longitudinal edge operable to carry a first rail for guiding the cascade and a second linking portion (un-numbered) delimited laterally by a first longitudinal edge extending in a vicinity of the pylon, and by a second longitudinal edge operable to carry a second rail for guiding the cascade (see Fig. 2).
Re claim 6, Smith discloses an opening 150 discovered by the cowl movable in its open position to allow redirection of the air flow, said opening being adapted to be all or partly obstructed (see col. 7, lines 50-63 and Fig. 9).
Re claim 9, Boileau et al. disclose a retaining device 5b for removably retaining the supporting structure, wherein the retaining device 5b links the first spar 6 and the second spar 6 of the supporting structure on a first flank and on a second flank, respectively, of the pylon 2 to provide passage of forces between the spars (see Fig. 2).
Re claim 11, Examiner takes official notice that it is old and well known in the relevant art to include at least one security lock because such arrangements are often employed to ensure that one component part is secured to another component part. Thus, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to use a security lock .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of the new grounds of rejection necessitated by Applicant’s amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEITH L DIXON/Examiner, Art Unit 3644 

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642